Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
30, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 30, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00237-CV
____________
 
IN RE LETICIA ELIAS, JESUS ELIAS
AND AZTEC ROOFING & SHEET METAL CORP., Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 15, 2004, relators
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  
We deny relators= petition for writ of mandamus. 
 
                                                                  PER
CURIAM
 
 
Petition Denied
and Memorandum Opinion filed March 30, 2004.
Panel consists of
.Justices Yates, Anderson, and Hudson.